Citation Nr: 0908413	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eye disability, claimed as a 
result of an extracapsular cataract extraction with posterior 
chamber lens implant of the left eye performed by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
prepared for the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, by a special 
processing unit located in Cleveland, Ohio, known as the 
"Tiger Team."  The RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left eye disability.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The extracapsular cataract extraction with posterior 
chamber lens implant of the left eye performed by the 
Lexington VA Medical Center (VAMC) in October 2003 did not 
result in decreased vision of the left eye.  

3.  There is no evidence of record indicating that the 
proximate cause of the Veteran's decreased vision of the left 
eye was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in performing the extracapsular cataract 
extraction with posterior chamber lens implant in October 
2003. 

4.  The competent evidence of record shows that decreased 
vision of the Veteran's left eye has been found to be 
consistent with age-related exudative macular degeneration 
diagnosed in 2005.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability, claimed as a result of an 
extracapsular cataract extraction with posterior chamber lens 
implant of the left eye performed by VA, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the Veteran in March 2006, VA 
complied with notification responsibilities pertaining to the 
Veteran's claim.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  

The Veteran was further notified of the evidence necessary to 
establish a disability rating and effective date pursuant to 
the Dingess decision in March 2006, September 2006, and 
October 2007.  In a November 2007 statement, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service separation examination, as 
well as post-service VA and private treatment records.  

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that is he entitled to compensation 
under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability.  Specifically, 
he asserts that an extracapsular cataract extraction with 
posterior chamber lens implant of the left eye performed by 
VA in October 2003 resulted in his current blindness in that 
eye.  As a basis for his claim, the Veteran asserts the 
operation was performed in a matter of 15 minutes and as a 
result, damaged the left eye causing him to go blind.  

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 1, 
1997.   See VAOPGCPREC 40-97.  The Veteran filed his claim 
under 38 U.S.C.A. 
§ 1151 in September 2005, and so the amendments to 38 
U.S.C.A. § 1151 apply in his case.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
Veteran, or, in appropriate cases, the Veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2008).  

The regulations implementing 38 U.S.C.A. § 1151 were amended 
effective September 2, 2004.  See 69 Fed. Reg. 45,426 (August 
3, 2004).  As the relevant evidence in this case pre-dates 
September 2, 2004, the amended regulations do not apply to 
the Veteran's appeal.

A review of the record discloses that senile cataracts of the 
left eye were noted in July 2003 consistent with decreased 
vision (20/50).  In August 2003, vision in the left eye was 
recorded as 20/60- corrected to 20/50.  

In October 2003, after informed consent was obtained, an 
extracapsular cataract extraction with posterior chamber lens 
implant of the left eye was performed by the Lexington VAMC.  
The Veteran tolerated the procedure well and was taken to the 
Recovery Room in stable condition.  There were no immediate 
complications from the procedure.

VA outpatient treatment records dated in November 2003 show 
the Veteran was one week post-operation.  The provider noted 
the Veteran's visual acuity had improved since the surgery.  
Visual acuity was found to be 20/40- corrected to 20/20-.  
The Veteran denied diplopia, pain, flashers and floaters.  
The provider found that the Veteran was doing well with 
excellent visual outcome.  The mild inflammation present was 
expected.

In December 2003, the Veteran's distance visual acuity was 
20/20.  The provider noted there were no post-operative 
complications.  In February 2004, visual acuity was again 
20/20 in the left eye.  

In February 2005, VA treatment providers first noted 
bilateral Macular Drusen.  There was also some pseudophakia 
bilaterally and a small pre-retinal macular hemorrhage, which 
was not gray or green.  In May 2005, the Veteran complained 
of vertical diplopia of one-month duration.  He complained of 
blurred vision in the left eye of two-month duration.  
Distance visual acuity was 20/60.  A diagnosis of exudative 
macular degeneration was rendered.  The VA provider found 
decreased vision to be consistent with the Veteran's macular 
degeneration.   

Private medical records from Retinal Consultants show the 
Veteran sought treatment for his macular degeneration 
beginning in May 2005.  The examiner found the mid peripheral 
views to be unremarkable without anterior tears or 
detachments.  The Veteran was diagnosed with bilateral 
pseudophakia and predominantly classic choroidal 
neovascularization with probable subfoveal involvement of the 
left eye.  

Dr. RMH recommended intravitreal steroid injection and it was 
performed that day.  The Veteran was warned of the risks of 
either direct loss of vision or prompt recurrent activity 
that would more aggressively affect the macular status.  
Exudative age-related macular degeneration was confirmed in 
June 2005.  No major vision changes were reported at that 
time.  Similar comments were made in July 2005.  Visual 
acuity went from 20/60 in May 2005 to finger counting at one 
foot in February 2006.  The February 2006 report shows that 
the Veteran continued to suffer from exudative age-related 
macular degeneration causing a decrease in visual acuity of 
the left eye.  

Based on the evidence delineated above, the extracapsular 
cataract extraction with posterior chamber lens implant of 
the left eye performed by the Lexington VAMC in October 2003 
did not result in the Veteran's decreased visual acuity of 
the left eye, and the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  As shown 
above, there were no immediate complications after the 
surgery and visual acuity in the left eye improved.  It was 
not until two years later in 2005 that the Veteran was 
diagnosed with age-related exudative macular degeneration.  
VA providers in May 2005 found that decreased visual acuity 
was consistent with the macular degeneration.  Private 
medical records contain no evidence to the contrary.   

The Veteran has not presented any medical evidence whatsoever 
that would go toward supporting a finding that the proximate 
cause of decreased visual acuity in the left eye was the 
result of negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
performing the extracapsular cataract extraction with 
posterior chamber lens implant of the left eye in October 
2003.  See 38 U.S.C.A. § 1151.  

The only evidence supporting the Veteran's claim is found in 
his own statements.  While the Board sympathizes with the 
Veteran and recognizes that he suffers from a truly disabling 
condition, the Veteran is not qualified to render opinions 
which require medical expertise such providing a diagnosis 
for his condition or a medical opinion as to the likely cause 
of that condition.  Clearly the Veteran is competent to speak 
to matters which are capable of lay observation, such as the 
symptoms he feels or observes; his opinions as to medical 
findings and etiology of symptoms, however, lack probative 
value.  See 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In short, the claims file contains no medical evidence 
supporting a finding that the Veteran's left eye disability 
is related to surgery performed by VA.  To the contrary, the 
uncontroverted medical evidence on file relates the decreased 
visual acuity in that eye to the Veteran's macular 
degeneration.  The preponderance of the credible evidence of 
record is against the Veteran's claim for compensation under 
38 U.S.C.A. § 1151, and entitlement to that benefit is not 
established.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eye disability, claimed as a 
result of an extracapsular cataract extraction with posterior 
chamber lens implant of the left eye performed by VA is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


